Exhibit 10.1

 

For Named Executive Officer with Change in Control Agreement

 

DEFERRED STOCK UNIT AWARD AGREEMENT
The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This DEFERRED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                                   (the
“Executive”) effective as of the       day of          , 20   ( the “Grant
Date”), pursuant to The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as
amended and restated (the “Plan”), a copy of which previously has been made
available to the Executive and the terms and provisions of which are
incorporated by reference herein.

 

WHEREAS, the Company desires to grant to the Executive the Deferred Stock Units
specified herein, subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Executive desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)                                 “Change in Control” shall have the meaning
set forth in the Change in Control Agreement.

 

(b)                                 “Change in Control Agreement” shall mean
that Change in Control Agreement Between The Men’s Wearhouse, Inc. and the
Executive dated effective May 15, 2009.

 

(c)                                  “Common Stock” shall mean the common stock
of the Company, $.01 par value per share (or such other par value as may be
designated by act of the Company’s shareholders).

 

(d)                                 “Deferred Stock Unit” shall mean a Deferred
Stock Unit issued under the Plan that is subject to the Forfeiture Restrictions.

 

(e)                                  “EBIT” shall mean consolidated earnings
before interest and taxes; provided, that all items of gain, loss, or expense
for the annual performance period, and such other items utilized in measuring
the achievement of performance goals for the performance period, determined to
be extraordinary, unusual in nature, infrequent in occurrence, related to the
acquisition or disposal of a business, or related to a change in accounting
principle, all as determined in accordance with standards established by the
Financial Accounting Standards Board (FASB) Accounting Standards Codification
(ASC) 225-20, Income Statement, Extraordinary and Unusual Items, and FASB ASC
830-10, Foreign Currency Matters, overall, other applicable accounting rules, or
consistent with the Company’s policies and practices for measuring the
achievement of performance goals on the date the Committee establishes the

 

--------------------------------------------------------------------------------


 

For Named Executive Officer with Change in Control Agreement

 

performance goals may be included or excluded in calculating whether a
performance goal has been achieved. In addition, in measuring the achievement of
performance goals, any shares outstanding used in calculating earnings per share
shall not be reduced for any shares repurchased by the Company during the
performance period under any share repurchase authorization by the Board.

 

(f)                                   “Event of Termination for Cause” shall
have the meaning set forth in the Change in Control Agreement.

 

(g)                                  “Event of Termination for Good Reason”
shall have the meaning set forth in the Change in Control Agreement.

 

(h)                                 “Forfeiture Restrictions” shall mean the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of the Deferred Stock Units issued to the Executive hereunder and
the obligation to forfeit and surrender such Deferred Stock Units to the
Company.

 

(i)                                     “Person” shall have the meaning set
forth in the Change in Control Agreement.

 

(j)                                    “Section 409A” means section 409A of the
Internal Revenue Code of 1986, as amended, and the Department of Treasury rules
and regulations issued thereunder.

 

(k)                                 “Separation From Service” has the meaning
ascribed to that term under Section 409A.

 

(l)                                     “Specified Employee” has the meaning
ascribed to that term under Section 409A.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2.                                      Grant of Deferred Stock Units. 
Effective as of the Grant Date, the Company hereby grants to the Executive
                         Deferred Stock Units. In accepting the award of
Deferred Stock Units granted in this Agreement the Executive accepts and agrees
to be bound by all the terms and conditions of the Plan and this Agreement.  The
Company shall cause to be delivered to the Executive in electronic or
certificated form any shares of the Common Stock that are to be issued under the
terms of this Agreement in exchange for Deferred Stock Units awarded hereby, and
such shares of the Common Stock shall be transferable by the Executive as
provided herein (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

 

3.                                      Deferred Stock Units Do Not Award Any
Rights Of A Shareholder.  The Executive shall not have the voting rights or any
of the other rights, powers or privileges of a holder of the Common Stock with
respect to the Deferred Stock Units that are awarded hereby.  Only after a share
of the Common Stock is issued in exchange for a Deferred Stock Unit will the
Executive have all of the rights of a shareholder with respect to such share of
Common Stock issued in exchange for a Deferred Stock Unit.

 

2

--------------------------------------------------------------------------------


 

For Named Executive Officer with Change in Control Agreement

 

4.                                      Dividend Equivalent Payments.

 

(a)                                 If, on the date the Company pays a dividend
in cash with respect to the outstanding shares of the Common Stock (a “Cash
Dividend”), the Executive (i) is employed by the Company or a subsidiary of the
Company as a common law employee and (ii) holds any Deferred Stock Units granted
under this Agreement, then the Company will credit to the Executive’s
bookkeeping ledger account an amount equal to the product of (x) the Deferred
Stock Units awarded hereby that on the date the Company pays such Cash Dividend
have not been forfeited to the Company or exchanged by the Company for shares of
the Common Stock and (y) the amount of the Cash Dividend paid per share of the
Common Stock (the “Dividend Equivalents”).  Such Dividend Equivalents will vest
and become payable upon the same terms and at the same time as the Deferred
Stock Units to which they relate.  The Company shall pay to the Executive, in
cash, an amount equal to the accrued Dividend Equivalents with respect to the
Executive’s Deferred Stock Units, which payment shall be included in the
Executive’s regular payroll check for the period covering the date any
Forfeiture Restrictions applicable to that Deferred Stock Unit lapse.  Dividend
Equivalent payments will be subject to tax withholding as further described in
Section 8 below.

 

(b)                                 If during the period the Executive holds any
Deferred Stock Units granted under this Agreement the Company pays a dividend in
shares of the Common Stock with respect to the outstanding shares of the Common
Stock, then the Company will increase the Deferred Stock Units awarded hereby
that have not then been forfeited to or exchanged by the Company for shares of
the Common Stock by an amount equal to the product of (i) the Deferred Stock
Units awarded hereby that have not been forfeited to the Company or exchanged by
the Company for shares of the Common Stock and (ii) the number of shares of the
Common Stock paid by the Company per share of the Common Stock (collectively,
the “Stock Dividend Deferred Stock Units”).  Each Stock Dividend Deferred Stock
Unit will be subject to same Forfeiture Restrictions and other restrictions,
limitations and conditions applicable to the Deferred Stock Unit for which such
Stock Dividend Deferred Stock Unit was awarded and will be exchanged for shares
of the Common Stock at the same time and on the same basis as such Deferred
Stock Unit.

 

5.                                      Transfer Restrictions.  The Deferred
Stock Units granted hereby may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution).  Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.  Further, any shares of the Common Stock issued to the
Executive in exchange for Deferred Stock Units awarded hereby may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws.  The Executive also agrees that the Company may
(a) refuse to cause the transfer of any such shares of the Common Stock to be
registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock.  The shares of Common Stock that may be
issued under the Plan are registered with the Securities and Exchange Commission
under a Registration Statement on Form S-8.  A Prospectus describing the Plan
and the shares of Common Stock is available from the Company.

 

3

--------------------------------------------------------------------------------


 

For Named Executive Officer with Change in Control Agreement

 

6.                                      Vesting and Payment.

 

(a)                                 Except as otherwise provided in
Section 6(c) and (d) of this Agreement, upon the lapse of the Forfeiture
Restrictions applicable to a Deferred Stock Unit that is awarded hereby the
Company shall issue to the Executive one share of the Common Stock in exchange
for such Deferred Stock Unit and pay the Dividend Equivalents as provided in
Section 4(a), and thereafter the Executive shall have no further rights with
respect to such Deferred Stock Unit.

 

(b)                                 The Deferred Stock Units that are granted
hereby shall be subject to the Forfeiture Restrictions.  The Executive shall
have no vested interest in the Deferred Stock Units credited to his or her
bookkeeping ledger account except as set forth in this Section 6.  Except as
otherwise provided in Section 6(c) and (d) of this Agreement, the Forfeiture
Restrictions shall lapse on April 13, 2015 as to 100% of the Deferred Stock
Units that are awarded hereby if EBIT for the Company’s fiscal year ended
January 31, 2015 shall be equal to or greater than        % of EBIT for the
Company’s fiscal year ended February 1, 2014, provided that the Executive’s
employment with the Company and its subsidiaries has not terminated prior to the
applicable lapse date. If the EBIT target described in the previous sentence is
not met, the Deferred Stock Units covered hereby shall lapse and be forfeited as
of the close of business on April 13, 2015.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement, a Change in Control occurs on or before the latest date set forth in
Section 6(b) and the Executive continues to be employed by the Company or a
subsidiary of the Company immediately prior to such Change in Control then all
remaining Forfeiture Restrictions shall lapse as to the Deferred Stock Units
that are granted hereby upon the occurrence of the Change in Control and the
Company shall issue to the Executive one share of the Common Stock in exchange
for such Deferred Stock Unit (i) on the date of the Change in Control if the
Change in Control qualifies as a change in the ownership or effective control of
a corporation, or in the ownership of a substantial portion of the assets of a
corporation, within the meaning of Section 409A, or (ii) on the lapse date
specified in Section 6(b) applicable to such Deferred Stock Unit, if the Change
in Control of the Company does not so qualify, and thereafter the Executive
shall have no further rights with respect to such Deferred Stock Unit.

 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement, (i) the Company and all subsidiaries of the Company terminate the
Executive’s employment on or before the latest date set forth in
Section 6(b) prior to a Change in Control (whether or not a Change in Control
ever occurs) otherwise than as a result of the occurrence of an event that would
constitute an Event of Termination for Cause if it occurred after a Change in
Control and such termination is at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control or is otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs) or (ii) the Executive terminates his employment with the Company and all
subsidiaries of the Company on or before the latest date set forth in
Section 6(b) prior to a Change in Control (whether or not a Change in Control
ever occurs) after the occurrence of an event that would

 

4

--------------------------------------------------------------------------------


 

For Named Executive Officer with Change in Control Agreement

 

constitute an Event of Termination for Good Reason if it occurred after a Change
in Control, and such termination or the circumstance or event which constitutes
an Event of Termination for Good Reason occurs at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control or is otherwise in connection with or
in anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then all remaining Forfeiture Restrictions shall immediately lapse on
the date of the Executive’s Separation From Service and the Company shall issue
to the Executive one share of the Common Stock in exchange for such Deferred
Stock Unit (x) on the date of the Executive’s Separation From Service if the
Executive is not a Specified Employee or (y) on the date that is six months
following the Executive’s Separation From Service if the Executive is a
Specified Employee, and thereafter the Executive shall have no further rights
with respect to such Deferred Stock Unit.

 

(e)                                  Except as otherwise provided in
Section 6(c) and (d), if the Executive’s employment with the Company and all of
its subsidiaries terminates prior to the lapse date for any reason other than
the death or permanent disability of the Executive, the Forfeiture Restrictions
then applicable to the Deferred Stock Units shall not lapse and the number of
Deferred Stock Units then subject to the Forfeiture Restrictions shall be
forfeited to the Company on the date the Executive’s employment terminates. 
Notwithstanding any other provision of this Agreement to the contrary, if the
Executive dies or incurs a permanent disability before the lapse date and while
in the active employ of the Company and/or one or more of its subsidiaries, all
remaining Forfeiture Restrictions shall immediately lapse on the date of the
termination of the Executive’s employment due to death or permanent disability. 
For purposes of this Section 6, the Executive will incur a “permanent
disability” if the Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Company.

 

7.                                      Capital Adjustments and
Reorganizations.  The existence of the Deferred Stock Units shall not affect in
any way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

8.                                      Tax Withholding.  To the extent that the
receipt of the Deferred Stock Units, any payment in cash or shares of Common
Stock or the lapse of any Forfeiture Restrictions results in income to the
Executive for federal, state or local income, employment or other tax purposes
with respect to which the Company or any Affiliate has a withholding obligation,
the Executive shall deliver to the Company at the time of such receipt, payment
or lapse, as the case may be, such amount of money as the Company or any
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Executive fails to do so, the Company is authorized

 

5

--------------------------------------------------------------------------------


 

For Named Executive Officer with Change in Control Agreement

 

to withhold from the shares of Common Stock issued in exchange for the Deferred
Stock Units, any payment in cash or shares of Common Stock under this Agreement
or from any cash or stock remuneration then or thereafter payable to the
Executive in any capacity any tax required to be withheld by reason of such
resulting income, including (without limitation) shares of the Common Stock
sufficient to satisfy the withholding obligation based on the Fair Market Value
of the Common Stock on the date that the withholding obligation arises.

 

9.                                      Nontransferability. This Agreement is
not transferable by the Executive otherwise than by will or by the laws of
descent and distribution.

 

10.                               Employment Relationship.  For purposes of this
Agreement, the Executive shall be considered to be in the employment of the
Company and its Affiliates as long as the Executive has an employment
relationship with the Company and its Affiliates.  The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

11.                               Not an Employment Agreement.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create an employment relationship between the
Executive and the Company or any Affiliate, to guarantee the right to remain
employed by the Company or any Affiliate for any specified term or require the
Company or any Affiliate to employ the Executive for any period of time.

 

12.                               Legend.  The Executive consents to the placing
on the certificate for any shares of Common Stock issued under this Agreement in
certificated form an appropriate legend restricting resale or other transfer of
such shares except in accordance with the Securities Act of 1933 and all
applicable rules thereunder.

 

13.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

14.                               Amendment and Waiver.  Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Executive.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions.  Any waiver granted by the Company shall be
effective

 

6

--------------------------------------------------------------------------------


 

For Named Executive Officer with Change in Control Agreement

 

only if executed and delivered by a duly authorized executive officer of the
Company other than the Executive.  The failure of any party at any time or times
to require performance of any provisions hereof shall in no manner effect the
right to enforce the same.  No waiver by any party of any term or condition, or
the breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

 

15.                               Arbitration.  In the event of any difference
of opinion concerning the meaning or effect of the Plan or this Agreement, such
difference shall be resolved by the Committee.  Any controversy arising out of
or relating to the Plan or this Agreement shall be resolved by arbitration
conducted in accordance with the terms of the Plan.  The arbitration shall be
final and binding on the parties.

 

16.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

17.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Deferred Stock Units granted hereby and any shares of the Common Stock issued
hereunder, this Agreement shall bind, be enforceable by and inure to the benefit
of the Company and its successors and assigns, and to the Executive, the
Executive’s permitted assigns, executors, administrators, agents, legal and
personal representatives.

 

18.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

19.                               Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 19(b) of this
Agreement (a “Forfeiture Determination”) that (i) the Executive, before or after
the termination of the Executive’s employment with the Company and all
Affiliates, (A) committed fraud, embezzlement, theft, felony or an act of
dishonesty in the course of his employment by the Company or an Affiliate,
(B) knowingly caused or assisted in causing the publicly released financial
statements of the Company to be misstated or the Company or a subsidiary of the
Company to engage in criminal misconduct, (C) disclosed trade secrets of the
Company or an Affiliate or (D) violated the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Executive is a party; and (ii) in the case of the actions described
in clause (A), (B) and (D), such action materially and adversely affected the
Company, then at or after the time such Forfeiture Determination is made the
Board, in its sole discretion, if such Forfeiture Determination is made prior to
a Change in Control, or, as determined by a final, non-appealable order of a
court of competent jurisdiction, if such Forfeiture Determination is made after
a Change in Control, as a

 

7

--------------------------------------------------------------------------------


 

For Named Executive Officer with Change in Control Agreement

 

fair and equitable forfeiture to reflect the harm done to the Company and a
reduction of the benefit bestowed on the Executive had the facts existing at the
time the benefit was bestowed that led to the Forfeiture Determination been
known to the Company at the time the benefit was bestowed, may determine that: 
(x) some or all of the Deferred Stock Units awarded under this Agreement
(including vested Deferred Stock Units that have not been exchanged for shares
of the Common Stock and Deferred Stock Units that have not yet vested), (y) some
or all of the Dividend Equivalents that are payable or have been paid under this
Agreement and (z) some or all shares of Common Stock exchanged for Deferred
Stock Units and some or all net proceeds realized with respect to any shares of
the Common Stock received by the Executive in payment of Deferred Stock Units,
will be forfeited to the Company on such terms as determined by the Board or the
final, non-appealable order of a court of competent jurisdiction.

 

(b)                                 A Forfeiture Determination for purposes of
Section 19(a) of this Agreement shall be made (i) before the occurrence of a
Change in Control, by a majority vote of the Board and (ii) on or after the
occurrence of a Change in Control, by the final, nonappealable order of a court
of competent jurisdiction.  The findings and decision of the Board with respect
to a Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of the Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by the Board.  No decision of the Board, however,
will affect the finality of the discharge of the Executive by the Company or an
Affiliate.

 

20.                               Holding Requirements.  If the Executive is
included as a named executive officer in the Company’s proxy statement that is
filed immediately prior to the lapse date set forth in Section 6 of this
Agreement for any Forfeiture Restrictions applicable with respect to any of the
Deferred Stock Units hereunder, and at the time such Forfeiture Restrictions
lapse the Executive is not then in compliance with the equity ownership
guidelines for executive officers of the Company established from time to time
by the Company’s Board of Directors or any committee thereof (the “Ownership
Guidelines”), then 50% of the shares of Common Stock that are received in
exchange for such Deferred Stock Units in accordance with Section 6 of this
Agreement must be retained by the Executive until the earlier of the date the
Executive (i) otherwise satisfies such then applicable Ownership Guidelines or
(ii) is no longer subject to such guidelines.

 

8

--------------------------------------------------------------------------------


 

For Named Executive Officer with Change in Control Agreement

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

--------------------------------------------------------------------------------